Citation Nr: 1708539	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  13-04 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to March 24, 2016, and 20 percent from March 24, 2016, forward, for right shoulder strain, with post traumatic arthritis. 

2.  Entitlement to a rating in excess of 10 percent prior to March 24, 2016, and 30 percent from March 24, 2016, forward, for lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to November 1978.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


REMAND

The Board finds that the RO has not substantially complied with the directives of the prior May 2016 remand and, thus, a remand for curative action is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).

In May 2016, the Board remanded the matter on appeal for outstanding records pertaining to the period on appeal beginning in November 2012, and a VA examination.  The Board directed that the VA examination determine the current severity of his service-connected right shoulder disorder and lumbosacral strain.  

In May 2016, the Veteran was provided VA examinations.  During the examinations, the Veteran's spine and the right shoulder were examined; however, the Board has reviewed the findings and concludes that these findings are not adequate.  During the pendency of the appeal, the decision of Correia v. McDonald, 28 Vet. App. 158 (2016), was issued, which provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and 

nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The May 2016 VA examinations do not meet the specifications of Correia, as they do not specify whether range of motion was tested on either active or passive motion nor was testing done in weight-bearing and nonweight-bearing.  Further, regarding the right shoulder disability, range of motion measurements of the left shoulder was not provided.  Given this, a further examination is necessary.  38 C.F.R. § 3.159(c)(4) (2016).

The Board also finds that the examination is not adequate because the remand instructions were not fully completed.  The examiner was instructed to indicate the specific degree of motion at which pain begins if there is clinical evidence of pain on motion.  Pain was noted for both the spine and right shoulder during examination; however, the examiner did not provide the degree of motion at which the pain began.  Also, the Veteran stated during the March 2016 hearing that he experienced pain down his right leg when he stood for too long.  During the spine examination, the examiner noted that the Veteran did not have radiculopathy.  Therefore, whether the Veteran does in fact have radiculopathy must be clarified.  Finally, many VA treatment records that are relevant to the issues on appeal were obtained following the May 2016 VA examination and, therefore, were not considered by the VA examiner.  

In order to properly adjudicate this appeal, a factually accurate, fully articulated, and soundly reasoned medical opinion is needed.  As such, further development is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 3.159(c)(4) (2016).

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded the appropriate VA examination(s) to determine the current severity of his service-connected connected right shoulder disorder and lumbosacral strain, to include all associated residuals.  The electronic claims file must be made available to the 

examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.

The examiner must first record the range of active and passive motion of the Veteran's right shoulder and spine on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and with range of motion measurements of any opposite undamaged joint. 

The examination report must confirm that all such testing has been made and reflect the results of the testing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner must clearly explain why that is so. 

Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can 

include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected right shoulder disorder and lumbosacral strain.

The examiner must also identify all currently present neurological and orthopedic manifestations of the Veteran's spine, and the examiner is to address: 

a).  Any incapacitating episodes, necessitating bed rest and treatment by a physician, and the total duration of the incapacitating episodes during the past 12 months; 

b).  Whether there is favorable or unfavorable ankylosis of the entire spine; and,

c).  The presence and severity of any neurological abnormalities of the right and left lower extremities associated with the Veteran's service-connected spine disability must be determined.  The examiner is to identify any symptoms due to disc syndrome and describe the nerve(s) affected by nerve root compression.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate 

whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  The examination report(s) must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

4.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


